Case 2:20-cv-01277-JDC-KK Document 24 Filed 03/10/21 Page 1 of 1 PageID #: 36




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JACK WADE WARREN #13477-077                       CASE NO. 2:20-CV-01277 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

RODNEY MYERS ET AL.                               MAGISTRATE JUDGE KAY


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 21] of the Magistrate Judge,

recommending that petitioner’s petition for writ of habeas corpus [doc. 1] be denied and

dismissed with prejudice for lack of merit and that his motion to award/issue the writ [doc.

20] be denied as moot. The court has conducted an independent review of the record, as

well as the objections filed by petitioner [doc. 22], and finds that the Report and

Recommendation is correct under applicable law. Accordingly, IT IS ORDERED that the

Report and Recommendation [doc. 21] be ADOPTED, that the petition [doc. 1] be

DENIED and DISMISSED WITH PREJUDICE, and that the motion to award/issue the

writ [doc. 20] be DENIED AS MOOT. This Judgment results in closure of the case.

       THUS DONE AND SIGNED in Chambers on this 10th day of March, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
